Digitally signed by
                                                                                 Reporter of
                                                                                 Decisions
                                                                                 Reason: I attest to
                              Illinois Official Reports                          the accuracy and
                                                                                 integrity of this
                                                                                 document
                                      Appellate Court                            Date: 2019.07.10
                                                                                 15:31:13 -05'00'




                  Washington v. Chicago Board of Election Commissioners,
                                 2019 IL App (1st) 190260



Appellate Court          BRUCE WASHINGTON, Petitioner-Appellant, v. THE CHICAGO
Caption                  BOARD OF ELECTION COMMISSIONERS; MARISEL A.
                         HERNANDEZ, in Her Official Capacity as Chair of the Chicago
                         Board of Election Commissioners; WILLIAM J. KRESSE and
                         JONATHAN T. SWAIN, in Their Official Capacities as
                         Commissioners of the Chicago Board of Election Commissioners; and
                         ZERLINA SMITH, Respondents-Appellees.



District & No.           First District, First Division
                         Docket No. 1-19-0260



Filed                    February 21, 2019



Decision Under           Appeal from the Circuit Court of Cook County, No. 19-COEL-17; the
Review                   Hon. Patrick T. Stanton, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Pericles Abbasi, of Chicago, for appellant.
Appeal
                         Andrew Finko, of Chicago, for appellee Zerlina Smith.

                         Lasker Law LLC, of Chicago (Adam W. Lasker, of counsel), for other
                         appellees.
     Panel                    JUSTICE PIERCE delivered the judgment of the court, with opinion.
                              Presiding Justice Mikva and Justice Walker concurred in the judgment
                              and opinion.


                                               OPINION

¶1         Section 10-4 of the Illinois Election Code (Election Code) provides, in relevant part,
               “No signature shall be valid or be counted in considering the validity or sufficiency of
               [a petition for nomination] unless the requirements of this Section are complied
               with. *** [The petition for nomination], before being presented to the electoral board
               or filed with the proper officer of the electoral district or division of the state or
               municipality, as the case may be, shall be neatly fastened together in book form, by
               placing the sheets in a pile and fastening them together at one edge in a secure and
               suitable manner, and the sheets shall then be numbered consecutively.” 10 ILCS
               5/10-4 (West 2016).
¶2         The provisions of section 10-4 of the Election Code are mandatory, and strict compliance
       is required. Bendell v. Education Officers Electoral Board for School District 148, 338 Ill.
       App. 3d 458, 462-63 (2003). Section 10-4 of the Election Code, however, does not define the
       terms “neatly fastened,” “book form,” or “secure and suitable manner.” Instead, whether a
       candidate has strictly complied with section 10-4 is a fact-specific matter. See id. at 464. We
       held in Bendell that nomination papers were securely bound and in strict compliance with
       section 10-4 where the pages of the petition could not be separated without removing the
       binding—in that case, a paper clip—and the binding “did not interfere with preserving the
       integrity of the petitions and election process generally.” Id.
¶3         The Chicago Board of Election Commissioners (Board) is considered an administrative
       agency. Mitchell v. Cook County Officers Electoral Board, 399 Ill. App. 3d 18, 22 (2010). On
       appeals from the circuit court’s decision in administrative review cases, we review the
       decision of the Board, not the circuit court. Id. The Board’s findings and conclusions on
       questions of fact are prima facie true and correct and will be overturned if those conclusions
       are against the manifest weight of the evidence. Cunningham v. Schaeflein, 2012 IL App (1st)
120529, ¶ 19. Here, the parties agree that this case presents a mixed question of law and fact,
       and petitioner, Bruce Washington, does not challenge any of the Board’s factual findings.
       Where the facts are admitted or established, the controlling rule of law is undisputed, and the
       issue is whether the facts satisfy statutory standards, the case presents a mixed question of
       law and fact, which we review under the clearly erroneous standard. Id. “A decision is clearly
       erroneous where the entire record leaves the reviewing court with the definite and firm
       conviction that a mistake has been made.” Crossman v. Board of Election Commissioners,
       2012 IL App (1st) 120291, ¶ 9.
¶4         In this appeal, Zerlina Smith filed nomination papers to appear on the ballot for alderman
       of the Twenty-Ninth Ward in Chicago in the General Municipal Election to be held on
       February 26, 2019. Washington objected to Smith’s nomination papers, asserting, in relevant
       part, that Smith’s nomination petition was invalid because her nomination papers were not
       “securely bound” at the time of filing, as required by section 10-4 of the Election Code (10
       ILCS 5/10-4 (West 2016)). After a hearing where Washington was allowed discovery, the

                                                  -2-
     Board produced requested documents, and Washington did not produce any witnesses on the
     issue of whether the nomination papers were securely bound at the time of filing, the hearing
     officer recommended that the Board overrule Washington’s objections. The Board thereafter
     held a hearing where Washington’s counsel argued his position but presented no witnesses.
     The Board—with one commissioner dissenting—adopted the hearing officer’s
     recommendation, overruled Washington’s objection, and ordered that Smith’s name be
     printed on the ballot. Washington filed a petition for judicial review of the Board’s decision
     in the circuit court of Cook County. The circuit court affirmed, finding that the Board’s
     decision was not clearly erroneous. Washington appeals. We granted Washington’s motion to
     expedite this appeal, and for the reasons that follow, we affirm.

¶5                                        I. BACKGROUND
¶6       Smith filed 130 pages of nomination papers on November 26, 2018, which included a
     statement of economic interests, a loyalty oath, a statement of candidacy, and 126
     consecutively numbered signature sheets. On December 3, 2018, Washington filed an
     objector’s petition challenging Smith’s nomination papers for a number of reasons, including
     a violation of section 10-4 of the Election Code (id.). A records examination found—and
     Washington concedes—that Smith had more than the statutory minimum of signatures
     required to appear on the ballot. The only issue on appeal is Washington’s assertion that
     Smith’s nomination papers were invalid because the papers were not fastened in a “secure
     and suitable manner.” Washington alleged that Smith’s nomination papers were “punched
     with a 2-hole punch and an Acco-style 2 3/4 [inch] prong base was fed through the holes but
     it was not sealed with a prong fastener compressor.” Washington further alleged that
     “undamaged pages could be removed from the set of petitions without removing the prong.”
     In advance of a hearing, Washington requested that the Board produce photographs of
     Smith’s nomination papers taken by the Board at the time the papers were filed. Washington
     did not issue any subpoenas for witnesses or request that any Board employee testify about
     the condition of the nomination papers at the time the nomination papers were filed.
¶7       On January 21, 2019, a hearing officer heard argument from the parties on Washington’s
     objections. The transcript of the proceedings before the hearing officer reflects that the
     photographs produced by the Board were admitted into evidence without objection. No
     witnesses were called. Counsel for Washington offered to demonstrate—using the original
     nomination papers—how individual sheets could be removed from the stack of papers
     without removing the binding or damaging the sheets. Counsel for Smith objected, asserting
     in part that “the pages right now are not in the same condition that they were in when they
     were filed, that the fastener that was used is not the same fastener.”1 Before the hearing
     officer made any decision, counsel for Washington offered to provide a demonstration using
     a different set of papers. The hearing officer stated,
                 “Insofar as there’s no way to say for sure that this stack is exactly, in every
             respect, the same as the stack as it was when it was filed, nor—we already know your


         1
          The record reflects that there is no dispute that after the Board receives a candidate’s nomination
     papers, the secure fastener is removed in order to permit the Board to, among other things,
     electronically scan the nomination papers.

                                                    -3-
               clip isn’t the same clip that was used then. That, I think, outweighs the probative
               value, which I don’t feel I need.
                                                    ***
                   I’m not confused. I get it. I understand what you’re saying.”
¶8         Following the hearing, the hearing officer took the matter under advisement. On January
       23, 2019, the hearing officer entered a written recommended decision. The hearing officer
       found that the photographs
               “showed that the pages were bound together by a 2 3/4 inch, 2-hole prong metal
               fastener spindled along the top edge of the stack of the Nomination Papers. The ends
               of the prongs extended @1/4 [sic] inch in length above the top page did not have the
               brace that can be used to connect the prongs. The ends were however, bent outward to
               secure the pages together.”
¶9         The hearing officer further found that one of the photographs “showed the staff handling
       the Nomination Papers [at the time of filing] and bending sections of them back to access
       pages in the middle of the book without the top pages appearing to be unsecure.” The hearing
       officer considered Bendell, in which this court found that nomination papers consisting of six
       to eight pages held together by a paper clip “were securely fastened because a member of the
       Board was unable to pull them apart without removing the paper clip.” Bendell, 338 Ill. App.
3d at 464. The hearing officer also found
                   “So, the question is not really whether or not the pages can be removed without
               being torn but whether the Nomination Papers can be separated from the book
               without removing or manipulating the fastener. In this case, it may be true that the use
               of the brace to connect the prongs would have made it more secure by requiring
               additional steps to manipulate the fastener to allow removal of undamaged sheets
               from the book. Nevertheless, the use of the prongs alone (without the brace) appeared
               to create a book in a sufficiently secure manner once the prongs were bent down in
               either an outward or an inward direction insofar as the pages could not be removed
               unless the prongs were straightened out to loosen their grip on the pages, and meets
               the Bendell test.”
       The hearing officer recommended that Washington’s objection be overruled and that Smith’s
       name appear on the ballot.
¶ 10       Washington filed a Rule 20 motion seeking to present additional argument and evidence
       before the Board. The Board held a hearing on January 25, 2019. Counsel for Washington
       again sought to personally demonstrate to the Board, using the original nomination papers,
       that pages could easily be removed. Counsel for Smith again objected on the basis that the
       nomination papers had been handled “quite a bit” and that there was “no clip on them at
       present.” Counsel for Washington then offered to do a personal demonstration using a
       different set of 130 pages with a binding, stating:
                   “This is 130 sheets. Basically I was trying to get to a point where there is a little
               bit on top. The prongs are on top. Match how they were. Something match how [sic]
               they were once you file. And, you know, what I would show is that you can slide it
               off and slide it off and I would ask to do that with those.”
¶ 11       One commissioner then noted that counsel “was able to remove sheets from this pile
       which are held together with a two prong device without touching or manipulating the

                                                   -4-
       device, just by simply removing the sheets themselves.” The Board also reviewed the
       photographs that were admitted into evidence by the hearing officer. After hearing argument
       from the parties, the Board—by a vote of 2 to 1—denied Washington’s Rule 20 motion,
       adopted the hearing officer’s report and recommendation, and issued a written order, finding:
                   “The Objector’s attorney attempted to demonstrate to the Electoral Board that
              petition sheets could be removed from the package of Nomination Papers that were
              bound by a two-hole metal-prong fastener for which evidence showed the top locking
              mechanism was not installed at the time of filing. However, the Electoral Board
              found that the Objector’s attorney had to manipulate the metal prongs in order to
              remove a petition sheet, and the Nomination Papers therefore were ‘securely bound’
              as under the test set forth in [Bendell].”
¶ 12       Washington filed a petition for review in the circuit court. After briefing, the circuit court
       affirmed, finding that the Board’s decision was not clearly erroneous. Washington then filed
       a timely notice of appeal.

¶ 13                                         II. ANALYSIS
¶ 14       Washington argues that the Board’s decision is clearly erroneous because he
       demonstrated that pages from Smith’s nomination papers could be removed without
       manipulating the fastener filed with her nomination papers. He relies primarily on Bendell,
       along with a number of nonbinding, nonprecedential decisions of various other electoral
       boards to support his argument. He argues that the record does not support the Board’s
       conclusion that he had to manipulate the metal prongs in order to remove pages during his
       demonstration. Although he acknowledges that the photographs admitted into evidence were
       relevant, he argues that “the fact that the sheets were not totally loose or did not fall apart
       when handled by the [Board] is irrelevant.” He argues that the purpose of section 10-4 of the
       Election Code is to prevent tampering and that “the petition sheets in the state they were filed
       could be tampered without [sic] showing any signs of tampering or manipulating the fastener
       in any way.” We affirm.
¶ 15       The burden of proof in contesting nomination papers lies with the objector. Hagen v.
       Stone, 277 Ill. App. 3d 388, 390 (1995). Washington did not meet his burden of
       demonstrating that Smith’s nomination papers were not securely bound at the time of filing.
       First, Washington did not call any witnesses or present any admissible evidence to address
       the condition or state of the nomination papers at the time of filing with the Board. The only
       evidence that Washington offered was four photographs of the nomination papers taken by
       Board staff at the time the candidate filed her nomination papers. The hearing officer found,
       and our review of the photographs confirm, that Smith’s nomination papers were held
       together in book form with a 2-hole prong metal fastener spindled along the top edge of the
       stack. One photograph shows a Board employee picking up the nomination papers, causing a
       number of pages in the stack to bend along the binding in order to access pages in the middle
       of the stack, and the nomination papers remaining bound together. Again, the Board adopted
       the hearing officer’s findings, and Washington does not raise any argument that the Board’s
       findings were against the manifest weight of the evidence. Washington, by relying solely on
       the arguments of counsel, did not introduce any evidence before the hearing officer or the
       Board to show that at the time of filing, Smith’s nomination papers were anything other than
       securely fastened. The Board could reasonably conclude from the photographs taken by the

                                                   -5-
       Board at the time of filing that Smith’s nomination papers were neatly fastened in book form
       in a secure and suitable manner at the time of filing, as required by section 10-4 of the
       Election Code.
¶ 16       Second, Washington failed to establish any foundation for his demonstration before either
       the hearing officer or the Board. “Demonstrative evidence has no probative value in itself.”
       Cisarik v. Palos Community Hospital, 144 Ill. 2d 339, 341 (1991). Instead, it serves as a
       visual aid to the finder of fact in comprehending the verbal testimony of a witness. Id. at
       341-42. Demonstrative evidence is admissible if (1) a proper foundation is laid, by someone
       with personal knowledge of the thing to be demonstrated, that the demonstration is an
       accurate portrayal of what it purports to show, and (2) the probative value is not substantially
       outweighed by the danger of unfair prejudice. Id. at 342. Here, Washington’s counsel did not
       even attempt to establish that he had personal knowledge of Smith’s nomination papers at the
       time of filing; it was undisputed that he was not present when Smith filed her nomination
       papers. Nor did he establish that his proposed demonstration was a fair and accurate portrayal
       of Smith’s nomination papers at the time of filing. The hearing officer stated that she would
       be “fine with a demonstration of something that is either exactly like what was filed or closer
       to what was filed than what I see as your hypothetical stack.” But at no point—either before
       the hearing officer or the Board—did Washington’s counsel lay a foundation for his
       proposed demonstrative evidence. There was nothing to show that (1) Washington’s counsel
       was a competent witness capable of offering relevant demonstrative evidence, (2) the
       indicated demonstrative pages were in the same or substantially similar condition to Smith’s
       nomination papers at the time of filing, (3) the demonstrative fastener was the same or
       substantially similar to the one used on Smith’s nomination papers, or (4) the demonstrative
       fastener was bent in the same or substantially similar manner as the one used on Smith’s
       nomination papers. Therefore, the Board was under no obligation to find that Washington’s
       demonstration had any probative value on the issue of whether Smith’s nomination papers
       were securely fastened at the time of filing.
¶ 17       Third, “[d]eterminations as to the weight of the evidence *** are uniquely within the
       province of the Board, and this court will not substitute its judgment for that of the Board on
       such matters.” Crossman, 2012 IL App (1st) 120291, ¶ 14. The transcripts of the proceedings
       before the hearing officer and the Board demonstrate a careful consideration of the evidence
       and the arguments of counsel. We find that there was more than sufficient evidence in the
       record from which the Board could conclude that, at the time of filing, Board staff handled
       Smith’s nomination papers and that the pages were secured in such a manner that the stack
       did not come apart. Even if the Board considered Washington’s demonstration, it was within
       the province of the Board to assign whatever weight, if any, it deemed appropriate to that
       evidence. We will not reweigh the evidence.
¶ 18       The Board overruled Washington’s objection that Smith’s nomination papers were not
       securely fastened at the time of filing. We are not left with a definite and firm conviction that
       a mistake has been made. We affirm.

¶ 19                                    III. CONCLUSION
¶ 20      For the foregoing reasons, we affirm the judgment of the circuit court that affirmed the
       Board’s decision. Zerlina Smith’s name shall appear on the ballot for alderman of the
       Twenty-Ninth Ward in Chicago in the General Municipal Election to be held on February 26,

                                                   -6-
       2019.

¶ 21      Affirmed.




                      -7-